The opinion of the court was delivered by
Bennett, J.
— It is undoubtedly true, that when a settlement has been made between two parties, it is, prima facie, to be taken as a settlement of all claims then existing between them, but it cannot exclude proof to the contrary; and if it turns out, in fact, that the claim in dispute has not been settled, there is no principle of law that will constitute the settlement a bar to such claim. Indeed it has been held that a former recovery in an action on book will not bar a subsequent suit of the same nature for articles delivered before such recovery, but not adjudicated, and, that parol proof was admissible to show what claims were adjusted in the former trial. McLaughlin v. Hill, 6 Vt. R. 20. 2 Johns. R. 230. 6 Term R. 607.
The common principle is, that a person’s right to compensation, for services performed, is perfect when the services have been rendered. In the case of Roberts v. Havelocke, 3 B. & Adol. 404, it was held that a general employment to do a particular job of work would not prevent the mechanic from recovering his pay for what he had done before the work was completed. Lord-Tenterden, Ch. J., in that case, said, “ There is nothing in the case amounting to a contract to do the whole repairs of the ship, and make no demand of payment until they are completed.”
There is no reason why attorneys should be placed on different ground from other persons. When an attorney puts a demand in suit for his client, the law does not imply an agreement that he is, in the first instance, to look to the demand as a méans of satisfying his costs, nor that he is to wait for his pay until it shall be determined whether it is col*51lectable or not, and, though attorneys may usually delay calling upon their clients for the payment of the costs, until the demand is collected, or until it proves not collectable, still there is no such general or settled usage upon the subject, as will furnish evidence of an implied contract of the attorney to that effect. We do not not discover any good ground of objection to the instructions given to the jury by the county court, and, consequently, the judgment of that court is affirmed.